50 So.3d 101 (2010)
Angelica PEREZ f/k/a Angelica Reveiz, Appellant,
v.
Luis F. REVEIZ, Appellee.
No. 4D09-1008.
District Court of Appeal of Florida, Fourth District.
December 15, 2010.
Mary E. Peña of Peña & Associates, P.A., Miami, for appellant.
June Galkoski Hoffman and Michael L. Elkins of Fowler White Burnett, P.A., Miami, for appellee.
PER CURIAM.
Appellant, Angelica Perez f/k/a Angelica Reveiz ("the mother"), appeals the trial court's final judgment granting appellee, Luis F. Reveiz's ("the father"), counter-petition to modify custody and visitation and the denial of her motion to *102 vacate and for rehearing. We affirm the trial court's decision to modify which was based upon its findings of a substantial change in circumstances and that modification was in the children's best interests. The findings were supported by competent, substantial evidence. We also affirm the trial court's denial of the mother's post-judgment motions to vacate and for rehearing. Resolving credibility issues in favor of the father, the trial court did not abuse its discretion in denying the mother's motions.
In her last issue, the mother argues the trial court erred in determining in its final judgment that the father was entitled to attorney's fees. At the final hearing, the father's attorney told the court he was seeking attorney's fees and costs for what he considered frivolous and vexatious litigation by the mother. The attorney was sworn in and testified to the amount he billed and his rate per hour. The court then told counsel that the final judgment should include a reservation on the attorney's fees issue and that they set a hearing before a general master on the issues of entitlement and amount. However, in the final judgment, there was a finding that the father was entitled to attorney's fees and it ordered that a hearing be held before a general master to determine the total amount due. The father concedes the determination of entitlement to attorney's fees made in the final judgment was error. We reverse and remand for a hearing on the father's entitlement to attorney's fees and the amount, if any.
Affirmed in Part; Reversed in Part and Remanded.
HAZOURI, CIKLIN and LEVINE, JJ., concur.